DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 12/31/2019 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Duty of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, corresponding Japanese (JP 2019072366) and Chinese (CN 202010080544.9A) patent applications have been filed, and yet no search report (along with if any non-patented literature cited) and/or corresponding office actions have been submitted to the office.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
6.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “A document processing apparatus comprising: a reception unit that, in a case where a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is present, receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from the first text string is generated from the content; and a control unit that controls the reception of the specifying of the second range by the reception unit such that a data amount of the second text string generated from the second range is less than or equal to a data capacity of the second text string determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document” in claim 1; 
“A document processing apparatus comprising: a reception unit that, in a case where a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is present, receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from the first text string is generated from the content; and a control unit that controls the reception of the specifying by the reception unit such that a data amount of the second range is less than or equal to a data capacity of the second range determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document” in claim 2; 
“A document processing apparatus comprising: a reception unit that receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated; and a control unit that controls generation of the second text string from the second range such that a data amount of the second text string generated from the second range received by the reception unit is less than or equal to a data capacity of the second text string determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document” in claim 3;
“The document processing apparatus according to claim 1, wherein in a case where the data amount of the second text string exceeds the data capacity of the second text string determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, the control unit displays a deletion request for requesting designation of a range deleted from the second range” in claim 4;
“The document processing apparatus according to claim 2, wherein in a case where the data amount of the second range exceeds the data capacity of the second range determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, the control unit displays a deletion request for requesting designation of a range deleted from the second range” in claim 5;
“The document processing apparatus according to claim 4, wherein the control unit deletes the range designated in response to the display of the deletion request from the second range and, in a case where the data amount of the second text string generated from the second range after the deletion still exceeds the data capacity of the second text string determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, continues displaying the deletion request” in claim 6;
“The document processing apparatus according to claim 4, wherein the control unit deletes the range designated in response to the display of the deletion request from the second range and, in a case where the data amount of the second range after the deletion still exceeds the data capacity of the second range determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, continues displaying the deletion request” in claim 7;
“The document processing apparatus according to claim 1, wherein the control unit displays a part of the first range corresponding to the one or more text strings generated from the first range in a highlighted manner on a screen displaying the content of the document for receiving the specifying by the reception unit” in claim 8;
“The document processing apparatus according to claim 8, wherein among one or more text strings that are generated from a range other than the second range in the content of the document and show the feature of the document, the control unit displays a text string that is not included in the one or more text strings generated from the second range in a highlighted manner on the screen” in claim 9;
“The document processing apparatus according to claim 1, wherein the control unit displays the one or more text strings included in an overlapping range of the second range that overlaps with the first range to be distinguishable from the one or more text strings generated in a non-overlapping range of the second range that does not overlap with the first range on a screen displaying the content of the document for receiving the specifying by the reception unit” in claim 10;
“The document processing apparatus according to claim 10, wherein the control unit performs control such that among one or more text strings that are generated from a range other than the second range in the content of the document and show the feature of the document, a text string not included in the second text string is displayed in a highlighted manner on the screen” in claim 11;
“The document processing apparatus according to claim 1, wherein the control unit performs control such that among one or more text strings that are generated from a range other than the first range and show the feature of the document, a text string not included in the first text string is displayed in a highlighted manner on a screen displaying the content of the document for receiving the specifying by the reception unit” in claim 12;
“The document processing apparatus according to claim 1, wherein among the one or more text strings included in the second text string generated from the second range, the control unit displays a text string that is not included in the first text string generated from the first range on a screen displaying the content of the document for receiving the specifying by the reception unit” in claim 16;
“The document processing apparatus according to claim 1, wherein in a case where the data amount of the second text string is less than the data capacity of the second text string determined by the data amount of the first text string or less than a data capacity determined at the time of specifying the second range, the control unit performs notification that the second range is further spreadable” in claim 17; and
“A non-transitory computer readable medium storing a program causing a computer to function as: a reception unit that receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated; and a control unit that controls generation of the second text string from the second range such that a data amount of the second text string generated from the second range received by the reception unit is less than or equal to a data capacity of the second text string determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
10.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what happens when the opposite case occurs in the conditional limitation “a reception unit that, in a case where a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is present, receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from the first text string is generated from the content”.
	Dependent claims 4 and 6-17 are rejected for incorporating the deficiencies of independent claim 1.
	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what happens when the opposite case occurs in the conditional limitation “a reception unit that, in a case where a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is present, receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from the first text string is generated from the content”.
	Dependent claim 5 is rejected for incorporating the deficiencies of independent claim 2.
	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what happens when the opposite case occurs in the conditional limitation “wherein in a case where the data amount of the second text string exceeds the data capacity of the second text string determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, the control unit displays a deletion request for requesting designation of a range deleted from the second range”.
	Dependent claims 6-7 are rejected for incorporating the deficiencies of dependent claim 4.
	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what happens when the opposite case occurs in the conditional limitation “wherein in a case where the data amount of the second range exceeds the data capacity of the second range determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, the control unit displays a deletion request for requesting designation of a range deleted from the second range”.
	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what happens when the opposite case occurs in the conditional limitation “wherein the control unit deletes the range designated in response to the display of the deletion request from the second range and, in a case where the data amount of the second text string generated from the second range after the deletion still exceeds the data capacity of the second text string determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, continues displaying the deletion request”.
	Dependent claim 7 is rejected for incorporating the deficiencies of dependent claim 6.
	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what happens when the opposite case occurs in the conditional limitation “wherein the control unit deletes the range designated in response to the display of the deletion request from the second range and, in a case where the data amount of the second range after the deletion still exceeds the data capacity of the second range determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, continues displaying the deletion request”.
	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to what happens when the opposite case occurs in the conditional limitation “wherein in a case where the data amount of the second text string is less than the data capacity of the second text string determined by the data amount of the first text string or less than a data capacity determined at the time of specifying the second range, the control unit performs notification that the second range is further spreadable”.
11.	Claim limitations directed towards reciting a “reception unit” (Claims 1-3, 8, 10, 12, 16, and 18) and “control unit” (Claims 1-12, and 16-18) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, there is no tying between the “reception unit” and “control unit” and a structure for performing a function.  Therefore, the aforementioned claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
13.	Claims 1-2 and 4-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gursky et al. (U.S. PGPUB 2006/0200446)
14.	Regarding claim 1, Gursky teaches a document processing apparatus comprising:
A)  a reception unit that, in a case where a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is present, receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from the first text string is generated from the content (Paragraphs 3 and 34); and 
B)  a control unit that controls the reception of the specifying of the second range by the reception unit such that a data amount of the second text string generated from the second range is less than or equal to a data capacity of the second text string determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “a reception unit that, in a case where a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is present, receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from the first text string is generated from the content” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that due to the diction of “in a case” (unlike in independent claims 3 and 18), the claim is conditional and does not trigger when the claim is interpreted in the broadest reasonable interpretation as being a reception unit that performs full text indexing.  Specifically, because of the diction of “in a case” (unlike in independent claims 3 and 18), the limitations directed towards the first and second ranges (along with the first and second text strings) for the partial indexing are purely optional and do not trigger when a reception unit performs full indexing.  Thus, the full text indexing of Gursky teaches the claimed limitation in the broadest reasonable interpretation as the conditional limitation does not trigger in full text indexing.  The examiner further notes that Gursky teaches “a control unit that controls the reception of the specifying by the reception unit such that a data amount of the second range is less than or equal to a data capacity of the second range determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the operations of the claimed control unit are directed towards the conditional “in a case” (unlike in independent claims 3 and 18) limitation of the reception unit, then as a result, the control unit is purely optional and does not trigger when the claim is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 2, Gursky teaches a document processing apparatus comprising:
A)  a reception unit that, in a case where a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is present, receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from the first text string is generated from the content (Paragraphs 3 and 34); and 
B)  a control unit that controls the reception of the specifying of the second range by the reception unit such that a data amount of the second text string generated from the second range is less than or equal to a data capacity of the second text string determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “a reception unit that, in a case where a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is present, receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from the first text string is generated from the content” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that due to the diction of “in a case” (unlike in independent claims 3 and 18), the claim is conditional and does not trigger when the claim is interpreted in the broadest reasonable interpretation as being a reception unit that performs full text indexing.  Specifically, because of the diction of “in a case” (unlike in independent claims 3 and 18), the limitations directed towards the first and second ranges (along with the first and second text strings) for the partial indexing are purely optional and do not trigger when a reception unit performs full indexing.  Thus, the full text indexing of Gursky teaches the claimed limitation in the broadest reasonable interpretation as the conditional limitation does not trigger in full text indexing.  The examiner further notes that Gursky teaches “a control unit that controls the reception of the specifying of the second range by the reception unit such that a data amount of the second text string generated from the second range is less than or equal to a data capacity of the second text string determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the operations of the claimed control unit are directed towards the conditional “in a case” (unlike in independent claims 3 and 18) limitation of the reception unit, then as a result, the control unit is purely optional and does not trigger when the claim is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 4, Gursky further teaches a document processing apparatus comprising:
A)  wherein in a case where the data amount of the second text string exceeds the data capacity of the second text string determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, the control unit displays a deletion request for requesting designation of a range deleted from the second range (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein in a case where the data amount of the second text string exceeds the data capacity of the second text string determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, the control unit displays a deletion request for requesting designation of a range deleted from the second range” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1), the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 5, Gursky further teaches a document processing apparatus comprising:
A)  wherein in a case where the data amount of the second range exceeds the data capacity of the second range determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, the control unit displays a deletion request for requesting designation of a range deleted from the second range (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein in a case where the data amount of the second range exceeds the data capacity of the second range determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, the control unit displays a deletion request for requesting designation of a range deleted from the second range” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 2), the aforementioned limitation is also optional and does not trigger when independent claim 2 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 6, Gursky further teaches a document processing apparatus comprising:
A)  wherein the control unit deletes the range designated in response to the display of the deletion request from the second range and, in a case where the data amount of the second text string generated from the second range after the deletion still exceeds the data capacity of the second text string determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, continues displaying the deletion request (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein the control unit deletes the range designated in response to the display of the deletion request from the second range and, in a case where the data amount of the second text string generated from the second range after the deletion still exceeds the data capacity of the second text string determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, continues displaying the deletion request” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1 and “in a case” in parent dependent claim 4), the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 7, Gursky further teaches a document processing apparatus comprising:
A)  wherein the control unit deletes the range designated in response to the display of the deletion request from the second range and, in a case where the data amount of the second range after the deletion still exceeds the data capacity of the second range determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, continues displaying the deletion request (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein the control unit deletes the range designated in response to the display of the deletion request from the second range and, in a case where the data amount of the second range after the deletion still exceeds the data capacity of the second range determined by the data amount of the first text string or the data capacity determined at the time of specifying the second range, continues displaying the deletion request” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1 and “in a case” in parent dependent claim 4), the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 8, Gursky further teaches a document processing apparatus comprising:
A)  wherein the control unit displays a part of the first range corresponding to the one or more text strings generated from the first range in a highlighted manner on a screen displaying the content of the document for receiving the specifying by the reception unit (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein the control unit displays a part of the first range corresponding to the one or more text strings generated from the first range in a highlighted manner on a screen displaying the content of the document for receiving the specifying by the reception unit” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1) the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 9, Gursky further teaches a document processing apparatus comprising:
A)  wherein among one or more text strings that are generated from a range other than the second range in the content of the document and show the feature of the document, the control unit displays a text string that is not included in the one or more text strings generated from the second range in a highlighted manner on the screen (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein among one or more text strings that are generated from a range other than the second range in the content of the document and show the feature of the document, the control unit displays a text string that is not included in the one or more text strings generated from the second range in a highlighted manner on the screen” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1) the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 10, Gursky further teaches a document processing apparatus comprising:
A)  wherein the control unit displays the one or more text strings included in an overlapping range of the second range that overlaps with the first range to be distinguishable from the one or more text strings generated in a non-overlapping range of the second range that does not overlap with the first range on a screen displaying the content of the document for receiving the specifying by the reception unit (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein the control unit displays the one or more text strings included in an overlapping range of the second range that overlaps with the first range to be distinguishable from the one or more text strings generated in a non-overlapping range of the second range that does not overlap with the first range on a screen displaying the content of the document for receiving the specifying by the reception unit” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1) the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 11, Gursky further teaches a document processing apparatus comprising:
A)  wherein the control unit performs control such that among one or more text strings that are generated from a range other than the second range in the content of the document and show the feature of the document, a text string not included in the second text string is displayed in a highlighted manner on the screen (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein the control unit performs control such that among one or more text strings that are generated from a range other than the second range in the content of the document and show the feature of the document, a text string not included in the second text string is displayed in a highlighted manner on the screen” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1) the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 12, Gursky further teaches a document processing apparatus comprising:
A)  wherein the control unit performs control such that among one or more text strings that are generated from a range other than the first range and show the feature of the document, a text string not included in the first text string is displayed in a highlighted manner on a screen displaying the content of the document for receiving the specifying by the reception unit (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein the control unit performs control such that among one or more text strings that are generated from a range other than the first range and show the feature of the document, a text string not included in the first text string is displayed in a highlighted manner on a screen displaying the content of the document for receiving the specifying by the reception unit” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1) the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 13, Gursky further teaches a document processing apparatus comprising:
A)  wherein the data capacity changes depending on a total data amount of one or more text strings or the number of documents of the plurality of documents, which is stored in a storage device storing the one or more text strings showing a feature of a document for each of a plurality of the documents (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein the data capacity changes depending on a total data amount of one or more text strings or the number of documents of the plurality of documents, which is stored in a storage device storing the one or more text strings showing a feature of a document for each of a plurality of the documents” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1) the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 14, Gursky further teaches a document processing apparatus comprising:
A)  wherein as the total data amount is increased, the data capacity is decreased (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein as the total data amount is increased, the data capacity is decreased” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1) the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 15, Gursky further teaches a document processing apparatus comprising:
A)  wherein as the number of documents of the plurality of documents is increased, the data capacity is decreased (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein as the number of documents of the plurality of documents is increased, the data capacity is decreased” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1) the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 16, Gursky further teaches a document processing apparatus comprising:
A)  wherein among the one or more text strings included in the second text string generated from the second range, the control unit displays a text string that is not included in the first text string generated from the first range on a screen displaying the content of the document for receiving the specifying by the reception unit (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein among the one or more text strings included in the second text string generated from the second range, the control unit displays a text string that is not included in the first text string generated from the first range on a screen displaying the content of the document for receiving the specifying by the reception unit” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1) the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.

Regarding claim 17, Gursky further teaches a document processing apparatus comprising:
A)  wherein in a case where the data amount of the second text string is less than the data capacity of the second text string determined by the data amount of the first text string or less than a data capacity determined at the time of specifying the second range, the control unit performs notification that the second range is further spreadable (Paragraphs 3 and 34).
	The examiner notes that Gursky teaches “wherein in a case where the data amount of the second text string is less than the data capacity of the second text string determined by the data amount of the first text string or less than a data capacity determined at the time of specifying the second range, the control unit performs notification that the second range is further spreadable” as “Embodiments of the present invention are related to a system and method for secure full-text indexing” (Paragraph 3) and “At block 414, the processed document, now corresponding to tokenized words, is forwarded to core indexer 322. Core indexer 322 is then able to build index 310 from the data received. In one embodiment, index 310 corresponds to a full-text index. Processing then continues at decision block 416” (Paragraph 34).  The examiner further notes that because the aforementioned limitation is directed to a further embodiment of the optional limitation (due to the diction of “in a case” in parent independent claim 1) the aforementioned limitation is also optional and does not trigger when independent claim 1 is interpreted in the broadest reasonable interpretation as full text indexing.
15.	Claims 3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minowa (JP 2005-267057).
16.	Regarding claim 3, Minowa teaches a document processing apparatus comprising:
A)  a reception unit that receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated (Paragraphs 31 and 65, Figure 7B); and 
B)  a control unit that controls generation of the second text string from the second range such that a data amount of the second text string generated from the second range received by the reception unit is less than or equal to a data capacity of the second text string determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document (Paragraphs 31 and 65, Figure 7B).
	The examiner notes that Minowa teaches “a reception unit that receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31) and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a first range (via a mouse) for the first text string of “Prosecutors detained Monday a Japanese researcher” (which is then analyzed via OCR and subsequently indexed) and specify a second range (via a mouse) for a second text string (that is at least partially different from the first text string)  of “industrial espionage” (which then analyzed via OCR and subsequently indexed).  The examiner further notes that Minowa teaches “a control unit that controls generation of the second text string from the second range such that a data amount of the second text string generated from the second range received by the reception unit is less than or equal to a data capacity of the second text string determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31) and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a first range (via a mouse) for the first text string of “Prosecutors detained Monday a Japanese researcher” (which is then analyzed via OCR and subsequently indexed) and specify a second range (via a mouse) for a second text string (that is at least partially different from the first text string)  of “industrial espionage” (which then analyzed via OCR and subsequently indexed).  Such an example second text string clearly has a lesser data amount then the first text string (in terms of the number of characters).    
    
Regarding claim 18, Minowa teaches a non-transitory computer-readable medium comprising:
A)  a reception unit that receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated (Paragraphs 31 and 65, Figure 7B); and 
B)  a control unit that controls generation of the second text string from the second range such that a data amount of the second text string generated from the second range received by the reception unit is less than or equal to a data capacity of the second text string determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document (Paragraphs 31 and 65, Figure 7B).
	The examiner notes that Minowa teaches “a reception unit that receives specifying of a second range which is a range in which a second text string which includes one or more text strings at least partially different from a first text string which is generated from a first range as a partial range of a content of a document and includes one or more text strings showing a feature of the document is generated” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31) and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a first range (via a mouse) for the first text string of “Prosecutors detained Monday a Japanese researcher” (which is then analyzed via OCR and subsequently indexed) and specify a second range (via a mouse) for a second text string (that is at least partially different from the first text string)  of “industrial espionage” (which then analyzed via OCR and subsequently indexed).  Such an example second text string clearly has a lesser data amount then the first text string (in terms of the number of characters).  The examiner further notes that Minowa teaches “a control unit that controls generation of the second text string from the second range such that a data amount of the second text string generated from the second range received by the reception unit is less than or equal to a data capacity of the second text string determined by a data amount of the first text string or less than or equal to a data capacity which is determined until the second range is specified after decision of the first range in the document” as “FIG. 1 is a functional block diagram showing a configuration of an electronic filing system 1 of the present invention. As shown in the figure, an electronic filing system 1 includes an area setting unit 10 that sets a range of a text area E from which text data is cut out, and an image data storage unit 20 that stores image data in PDF format that is stored and managed as an electronic file. Then, by the operation of the mouse 6 by the user, the position information acquisition unit 30 that acquires position information that becomes the reference point P when the text region E is cut out, and the region cutout unit 40 that cuts out the text region E based on the acquired position information A text data extraction unit 50 that extracts text data by performing OCR processing on the cut-out text area E, a document information storage unit 60 that stores the extracted text data as a keyword of document information, stored document information, Based on image data storage destination information that is the source of the document information A search index creation unit 70 that creates a search index, an electronic file creation unit 80 that creates an electronic file (PDF file) by adding a search index to image data, and an electronic file that stores the created electronic file And a storage unit 90” (Paragraph 31) and “Next, a case where English text is extracted will be described with reference to FIG. In the extraction example 1 in FIG. 7B, text data in an area (area shown in FIG. 7) that is uniquely determined by numerical value input or character number input around the reference point P specified by the mouse pointer M is centered. The case where it cut out is shown. Also in this case, it is possible to extract only the number of characters set from the top (15 in the illustrated example, including a space) as in Extraction Example 2 by setting. In addition, even when the range is set by the number of words, only the number of words set from the top (3 in the illustrated example, where words are distinguished by spaces) can be extracted by setting as in Extraction Example 3” (Paragraph 65).  The examiner further notes that a user can clearly specify ranges (via the use of a mouse) of different word(s) that are extracted and subsequently indexed.  Thus, as shown in the example passage in Figure 7B, a user could (for example) first specify a first range (via a mouse) for the first text string of “Prosecutors detained Monday a Japanese researcher” (which is then analyzed via OCR and subsequently indexed) and specify a second range (via a mouse) for a second text string (that is at least partially different from the first text string)  of “industrial espionage” (which then analyzed via OCR and subsequently indexed).  Such an example second text string clearly has a lesser data amount then the first text string (in terms of the number of characters).    
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170228449 issued to Cui et al. on 10 August 2017.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods for partial indexing).
Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

June 07, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168